Case 1:14-cr-00518-JFK Document 209 Filed 09/15/20 Page 1 of 1

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

te ne ee et ee ce ene ee tee ce ce tle ee end nd ee en Stent Smt nT nt net et xX
UNITED STATES OF AMERICA :
-against- : No. 14 Cr. 518 (JFK)
: ORDER
DIONYSIUS FIUMANO,
Defendant. :
Hee ee EEE xX

JOHN F. KEENAN, United States District Judge:

On June 1, 2020, the Government timely filed its opposition
to Defendant Dionysius Fiumano’s pro se motion for sentence
reduction. On September 8, 2020, Fiumano filed a pro se motion
for summary judgment, (ECF No. 208), because he, apparently,
still has not received a copy of the Government’s opposition.

Accordingly, the Court will send a copy of the Government’s
opposition to Fiumano today, along with a copy of this Order,
and Fiumano’s motion for summary judgment will be DENIED as both
moot and untimely. Fiumano shall have 30 days from the date on
which he receives the Government’s opposition to supplement his
“reply in absence of Government’s response,” (ECF No. 204), if
he so chooses. Absent further order, Fiumano’s motion will be
considered fully submitted as of that date.

The Clerk of Court is directed to terminate the motion
docketed at ECF No. 208.

SO ORDERED.

aon £ K, LA
Dated: New York, New York jer uw nee :

September 15, 2020 John F. Keenan
United States District Judge

 
